67 Cal. App. 2d 901 (1945)
THE PEOPLE, Respondent,
v.
WILLIAM ALLEN SUKOVITZEN, Appellant.
Crim. No. 1892. 
California Court of Appeals. Third Dist.  
Feb. 5, 1945.
 William Allen Sukovitzen, in pro. per., for Appellant.
 Robert W. Kenny, Attorney General, and James O. Reavis, Deputy Attorney General, for Respondent.
 Memorandum
 THE COURT.
 The appellant, William Allen Sukovitzen, was convicted in the Superior Court of the State of California, in and for the County of Sacramento, on October 17, 1944, of the crime of robbery of the first degree, a felony.
 The transcript on appeal was filed in this court on November 27, 1944, and the clerk of this court duly notified appellant of the filing of same and advised him that he had thirty (30) days thereafter within which to file his opening brief on appeal, but no brief has been filed by or on behalf of said appellant.
 On January 8, 1945, the cause was regularly placed on the calendar of this court for oral argument on February 5, 1945, at 10 o'clock a. m., of said day, and appellant duly notified thereof by said clerk. No appearance was made at the time the case was called for hearing, and no brief on behalf of appellant was then, nor at all on file, nor any showing of excuse made for the failure to file said brief; therefore, pursuant to the provisions of section 1253 of the Penal Code of the State of California, the judgment and the order appealed from are affirmed.